Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 03/03/2022.
Claims 1-7 have been allowed.
Claim 1 has been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 6 of Applicant’s Remarks, filed on 03/03/2022, with respect to the rejection(s) of claims 1-8 being rejected under 35 U.S.C. 112, have been fully considered and are persuasive; and therefore, the claim rejection under 35 U.S.C. §112 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…step 2: calculating root-mean-square errors of normalized permutation entropy, wavelet entropy and average of subordinate monitoring indicators of the 9n position subsamples in two sequences before and after the-a last short circuit to construct features sets; step 3: adding to the feature set of each of the 9n position subsamples a tag indicating whether deformation occurs and then inputting into a Support Vector Machine (SVM) model for classification learning to obtain a trained SVM model; step 4: carrying out hierarchical cross-validation to determine the-accuracy, precision, and recall of diagnosis results of the model; and step 5: in the case of determining the deformation positioning of a sample to be tested, first carrying out an on-line winding deformation diagnosis method to conclude that the transformer to be tested is deformed, and then dividing on-line monitoring indicators of the transformer to be tested according to a three-phase three-winding pattern into 9 position subsamples, calculating a feature set in the same way as in step 2, inputting the feature set into the trained SVM model, and outputting a diagnosis result of the SVM model for each position subsample.”
Claims 2-7 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Dayan US 2014/0039817 - The method involves connecting sensors to measure phase currents of electrical connection, for transforming to create initial current information.
Cella et al. US 2020/0103894 - The industrial machine predictive maintenance system has an industrial machine data analysis facility that generates streams by applying machine learning to data representative of conditions of industrial machines received through a data collection network. 
Yacout et al. US 2013/0132001 - The detection tool has a database for storing measured indicators representative of at least one dynamic condition of the device, and a binarization module for binarizing the measured indicators.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867